DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 10/3/2022. 
Claims 1-37 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Allowable Subject matter
Claim(s) 2-35 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in these claims.  However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(a), 112(b), and 101 set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 and 101 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

	
	




Claim Interpretation
The office notes that applicant has changed the various units to read a processor and memory, so as to avoid the interpretation under 35 USC 112(f) of these terms.
 
Claim Rejections -35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-35, and 37 recite special purpose computer implemented means-plus function limitations. In cases “involving a special purpose computer-implemented means-plus-function limitation it is required that the structure disclosed in the specification be more than simply a general purpose computer or microprocessor’ and that the specification must disclose an algorithm for performing the claimed function.” Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1312 (Fed. Cir. 2012).  
Further, claim 36 is the method form of Claims 1 and 37.     
In the present case, there is no written description for at least the algorithm steps using in calculating a refrigerant amount index value from the operation data acquired;  inferring information regarding correction of the refrigerant amount index value using a correction model and at least one of the acquired operation data or the calculated refrigerant amount index value; and determining a refrigerant amount of the air conditioning system based on the information regarding correction of the refrigerant amount index value.
The office notes that the limitations described above are repeated throughout the claims, along with additional steps that are likewise not supported by an algorithm.  The office requests that applicant identify the specific algorithm steps in the specification, if any, that support the operation in each of the claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly 
claim the subject matter which the inventor or a joint inventor (or for applications subject 
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-35 and 37 require a "special purpose computer''. One example of the special purpose is, for example, in claim 1, where the processor is inferring information regarding correction of the refrigerant amount index value using a correction model and at least one of the acquired operation data or the calculated refrigerant amount index value; and determining a refrigerant amount of the air conditioning system based on the information regarding correction of the refrigerant amount index value.  Claim 36 is essentially the same as claim 1 in method form.
In cases "involving a special purpose computer-implemented means-plus function limitation it is required that the structure disclosed in the specification be more 
than simply a general purpose computer or microprocessor' and that the specification 
must disclose an algorithm for performing the claimed function." Noah Sys., Inc. v. Intuit 
Inc., 675 F.3d 1302, 1312 (Fed. Cir. 2012). 
An algorithm is defined, for example, as "a finite sequence of steps for solving a 
logical or mathematical problem or performing a task." Microsoft Computer Dictionary 
(5th ed., 2002). Applicant may "express that algorithm in any understandable terms 
including as a mathematical formula, in prose, or as a flow chart, or in any other manner 
that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 
1340 (Fed. Cir. 2008) (internal citation omitted). Special purpose computer-implemented 
35 U.S.C. § 112(f) claim limitations will be indefinite under 35 U.S.C. § 112(b) when the 
specification fails to disclose an algorithm to perform the claimed function. 
Moreover, the requirement for the disclosure of an algorithm cannot be avoided 
by arguing that one of ordinary skill in the art is capable of writing software to convert a 
general purpose computer to a special purpose computer to perform the claimed 
function. See EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 
(Fed. Cir. 2015) (this argument goes towards enablement, not whether the requirements 
of 35 USC 112(f) are satisfied). See also MPEP2181.II.B. 
Claims 1-37 are rejected for failing to disclose an algorithm(s) that performs all of 
the various functions recited in the claims. It is not clear how to implement the method steps in each of the claims, because there is no clear description of the steps used in the algorithm for performing these functions in the absences.  Further, in the absence of such a description, it is not even clear what some of the terms mean throughout the claims (for example, see “refrigerant amount index value”, “correction model’ in claim 1).
The office notes that the limitations described above are repeated throughout the claims, along with additional steps that are likewise not supported by an algorithm.  The office requests that applicant identify the specific algorithm steps in the specification, if any, that support the operations in each of the claims.
	In the interest of compact prosecution, the claims are big examined as best as possible, notwithstanding the lack of clarity of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a refrigerant amount.
The limitation of determining a refrigerant amount, as drafted, is a product that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor and memory configured to”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “processor and memory” language, “determining” in the context of the claims, encompassed a user performing calculations to determine a refrigerant amount based on other acquired and calculated data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor and memory and an inference model. These elements are recited at a high level of generality such that they amount to generic computer components and instructions to implement an abstract idea (inferring) using generic computer components. The additional elements therefore fail to impose any meaningful limits on practicing the abstract idea, thus the claims are held to be directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, the additional elements amount to no more than generic computer components and instructions to implement an abstract idea (inferring) using generic computer components. It is noted that generic computer components are used to perform routine computing functions such as acquiring data and performing calculations, and as such they do not provide any improvement to the functioning of the computer or to the technology used. The claims are therefore held to be patent ineligible.
With respect to the dependent claims, they are drawn to calculations and specific data types. It is noted that as noted above, neither of these integrate the abstract idea into a practical application nor do they amount to significantly more than the abstract idea.  Therefore the claims are held to be patent ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US 2011/0174059 to Yonemori.
Regarding claim 1, Yonemori teaches a refrigerant amount determining device (sensors 16, 19, 18, 19, 45, 46, 63) (par. 88, 195) comprising:
an operation data acquiring unit configured to acquire operation data of an air conditioning system; (sensors 16, 19, 18, 19, 45, 46, 63) (par. 88, 195)
a calculating unit (51) configured to calculate a refrigerant amount index value 
from the operation data acquired (see Par. 91-93, par. 117);

an inferring unit (52, par. 91-93) configured to infer information regarding correction of the refrigerant amount index value using a correction model (here: the thermodynamic model of exergy losses in different devices) and at least one of the acquired operation data or the calculated refrigerant amount index value; and a determining unit (53, Par. 8, 15, 91) configured to determine a refrigerant amount of the air conditioning system based on the information regarding correction of the refrigerant amount index value. 


Claim 36 is a method claim using the apparatus of claim 1, and is rejected in view of the rejection of claim 1 and the principles of inherency.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0174059 to Yonemori in view of US 2015/0004898 to Desrochers.
Claim 37 recites essentially the same apparatus as claim 1, except for the addition of a non-transitory computer readable medium.
Desrochers teaches a system that monitors refrigerant leaks (par. 6) and which use a controller having a non-transitory computer readable medium. (par. 89). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Yonemori, in view of Desrochers, in order to provide the controller with readable instructions for performing the algorithm.    
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763